


Exhibit 10.15
BORGWARNER INC.
2004 STOCK INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
 
Stock Option Grant Awarded to _____________________


Column (1)






Date of Grant:
Column (2)


Number of Shares Subject to Stock Option:
Column (3)


 
Exercise Price Per Share:
Column (4)




 
Type of Stock Option:
Column (5)




Expiration Date of Stock Option:
Column (6)
Cumulative Percentage
Exercise Schedule of
Stock Option:
M/D/Yr
# Shares








<$        >


























Non-Qualified Stock Option
M/D/Yr
___% on
M/D/Yr




___% on
M/D/Yr







1.     Grant of Stock Option. Pursuant to Section 6 of the Borg Warner, Inc.
2004 Stock Incentive Plan, (the "Plan"), BorgWarner Inc., a Delaware
corporation, hereby grants to the individual named above, an employee of the
Company or an Affiliate (the "Optionee"), an option to purchase from the Company
the number of its shares of common stock, $.01 par value shown above in Column 2
of this Award Agreement, upon and subject to the terms and conditions set forth
in the Plan and this Award Agreement (the "Shares"). Capitalized terms not
defined herein shall have the meanings specified in the Plan.
2.     Date of Grant. The date of grant of this Stock Option is the date set
forth above in Column 1.
3.     Type of Stock Option. This Stock Option is not intended to qualify as an
incentive stock option within the meaning of section 422 of the Internal Revenue
Code, and this Award Agreement shall be interpreted and treated consistently
with the characterization of the Stock Option as a Non-Qualified Stock Option.
4.     Stock Option Price. The option price per share of Stock covered by the
Stock Option shall be the price set forth above in Column 3 of this Award
Agreement.




--------------------------------------------------------------------------------




5.     Expiration Date. Unless the Stock Option is previously terminated
pursuant to the terms of this Award Agreement and the Plan, the Stock Option
granted by this Award Agreement shall terminate on the date shown above in
Column 5 of this Award Agreement.
6.     Exercise of Stock Option.
A.     The Stock Option shall become exercisable as of the date set forth above
in Column 6 according to the percentage shown for such date ("Exercisable
Date"); provided that at all times during the period between Date of Grant and
the Exercisable Date the Optionee has been employed by the Company or an
Affiliate. The Committee (as such term is defined in the Plan) has, in its sole
discretion, the authority to, in whole or in part, accelerate the exercisability
of the Stock Option. The Stock Option may be exercised only to purchase whole
Shares and in no case may a fraction of a Share be purchased. The right of the
Optionee to purchase Shares may be exercised in whole at any time or in part
from time to time after (and to the extent) the Stock Option has become
exercisable and prior to the tenth anniversary of the Date of Grant; provided,
however, that no portion of the Stock Option shall be exercisable unless (except
as hereinafter provided in this Section 6) the Optionee at the time of exercise
is, and at all times from the Date of Grant has been employed by the Company or
an Affiliate. A Termination of Employment (as such term is defined in the Plan)
shall not be deemed to have occurred if the transfer, promotion, reassignment or
similar personnel move of the Optionee, at the request of the Company or an
Affiliate, from any one entity within the Company or Affiliate to another entity
within the Company or Affiliate results in the Optionee being immediately
employed with such other entity.
B.     If the Optionee dies while employed by the Company or an Affiliate, the
Optionee's estate shall be permitted to exercise the Stock Option to the extent
exercisable on the date of the Optionee's death or to the extent that the
exercisability of the Stock Option may be accelerated by the Committee. The
Stock Option may be exercised for a period of one year from the date of such
death or until the expiration of the Stock Option, whichever period is shorter.
C.     If the Optionee incurs a Termination of Employment by reason of
Disability (as such term is defined in the Plan), the Optionee shall be
permitted to exercise the Stock Option to the extent exercisable at the time of
the termination or to the extent that the exercisability of the Stock Option may
be accelerated by the Committee. If an Optionee incurs a Termination of
Employment by reason of Retirement (as such term is defined in the Plan), the
portion of the Stock Option Award not exercisable under this Agreement at such
time shall become accelerated on the date of the Optionee's Retirement and
become immediately exercisable. In the event of a Termination of Employment by
reason of Disability or Retirement, the Stock Option may be exercised for a
period of three years from the date of such termination or until the expiration
of the Stock Option, whichever period is the shorter; provided, however, that if
the three year period is the applicable period and the Optionee dies within such
three year period, any unexercised Stock Option held by such Optionee shall,
notwithstanding the expiration of such three year period, continue to be
exercisable to the extent to which it was exercisable at the time of death for a
period of twelve (12) months from the date of such death or until the expiration
of the Stock Option, whichever period is the shorter.
D.     If the Optionee incurs a Termination of Employment and such Termination
of Employment is involuntary and without Cause (as such term is defined in the
Plan), the Optionee shall be permitted to exercise the Stock Option to the
extent exercisable at the time of the termination or to the extent that the
exercisability of the Stock Option may be accelerated by the Committee. The
Stock Option may be exercised for a period of one year from the date of such
termination or until the expiration of the Stock Option, whichever period is
shorter; provided, however, that if the one year period is the applicable period
and the Optionee dies within such one year period, any unexercised Stock Option
held by such Optionee




--------------------------------------------------------------------------------




shall, notwithstanding the expiration of such one year period, continue to be
exercisable to the extent to which it was exercisable at the time of death for a
period of twelve (12) months from the date of such death or until the expiration
of the Stock Option, whichever period is the shorter.
E.     If the Optionee incurs a Termination of Employment for any reason other
than as set forth in Sections 6(B), (C) and (D) above and such Termination of
Employment is without Cause, the Optionee shall be permitted to exercise the
Stock Option to the extent exercisable at the time of the Termination of
Employment. The Stock Option may be exercised for a period of five (5) business
days from the date of such termination or until the expiration of the Stock
Option, whichever period is the shorter.
F.     If the Optionee incurs a Termination of Employment which is for Cause,
the Stock Option held by the Optionee shall terminate at the time of the
Optionee's Termination of Employment.
7.     Transferability of Stock Option. The Stock Option and this Stock Option
Award Agreement shall be transferable by the Optionee: (i) by will or by the
laws of descent and distribution, (ii) pursuant to a qualified domestic
relations order (as such term is described in the Plan), or (iii) pursuant to a
gift to the Optionee's "immediate family" members (as such term is described in
the Plan) directly or indirectly by means of a trust, partnership, or limited
liability company, subject in the case of all transfers pursuant to clause
(iii), above, to the review of the Committee or its designee. A Stock Option
shall be exercised, only by the Optionee, by the guardian or legal
representative of the Optionee, or permitted transferee, it being understood
that the terms "holder" and "Optionee" include any such guardian, legal
representative or beneficiary or permitted transferee. A permitted transferee
may transfer a Stock Option only by will or by the laws of descent and
distribution.
8.     Exercise of Stock Option; Payment.
A.     If the Optionee is then employed by the Company or an Affiliate and
elects to exercise all or part of the Stock Option which is exercisable, he or
she shall deliver to the Company a written notice, in a form acceptable to the
Committee, specifying the number of Shares to be purchased under the Stock
Option and an exercise date, not more than thirty days after the date of such
notice, upon which such Shares shall be purchased and payment therefor shall be
made.


B.     If the Optionee's employment with the Company or an Affiliate is
terminated for any of the reasons set forth in Section 6(B) through (E) above,
then any election to exercise all or part of the Stock Option which is
exercisable shall be done in the following manner: the Optionee or his or her
estate shall deliver to the Company a written notice, in a form acceptable to
the Committee, specifying the number of Shares to be purchased under the Stock
Option and an exercise date, within the exercise period set forth for such
reason in Section 6(B) through (E) above and with respect to Section 6(B)
through (D), not more than thirty days after the date of such notice, upon which
such Stock Option Shares shall be purchased and payment therefor shall be made.
C.     On the exercise date the Optionee has specified in the notice described
in Section 8(A) or 8(B) above, the Optionee or his or her estate shall deliver
to the Company (i) cash, certified or bank check or such other instrument as the
Company may accept, made payable to the order of the Company in an amount equal
to the product of the number of Shares specified to be purchased in such notice
and the Option Price (the "Option Exercise Amount") and within five days
thereafter payment, by cash, certified or bank check or such other instrument as
the Company may accept, made payable to the order of the Company, in such amount
as the Company in its sole discretion deems necessary to satisfy its liability
to withhold federal, state or local income or other taxes incurred by reason of
the exercise of the Stock




--------------------------------------------------------------------------------




Option or the transfer of Shares thereupon (collectively the "Applicable Tax"),
or (ii) unrestricted Shares owned by the Optionee for more than six months prior
to the exercise date, the value of which in whole Shares shall not exceed the
Option Exercise Amount, and within 5 days thereafter unrestricted Shares owned
by the Optionee, the value of which in whole Shares shall not exceed the
Applicable Tax, the value of such Shares for the purpose of paying the Option
Exercise Amount and the Applicable Tax (collectively the "Option Payment
Amount") being the Fair Market Value (as such term is defined in the Plan) of
the Shares on the exercise date, or (iii) a written request to the Company to
withhold, from the number of Shares otherwise issuable upon the exercise of the
Stock Option, that whole number of Shares having an aggregate Fair Market Value
which does not exceed the Applicable Tax, or (iv) a combination of the above
described forms of payment that equals the Option Payment Amount; provided that
if the Optionee is subject to Section 16 of the Securities Exchange Act of 1934,
as amended (the "Exchange Act"), then (y) such Optionee shall have the right to
make payment of the Option Payment Amount only at the time and in the manner
specified in Section 16 of the Exchange Act and the rules and regulations
thereunder and (z) the Company shall have the right to retain or sell without
notice, or to demand surrender of, Shares or Shares issuable upon the exercise
of the Stock Option which have a Fair Market Value on the exercise date equal to
the amount determined by the Company as necessary to satisfy any Applicable Tax.
Upon receipt in full of the Option Payment Amount (including in the case of
payment by check, the receipt by the Company of collected funds), the Optionee
or his or her estate shall be deemed to be the owner of Shares so purchased and
certificates representing such Shares shall thereupon be delivered to the
Optionee or his or her estate. If the Company has entered into agreement(s) with
one or more brokerage firms to enable the Optionee to facilitate payment for the
Shares through such brokerage firm(s), the Optionee or his or her estate may
make use of such coordinated procedure if he or she elects and if allowed by
law.
9.     Specific Restrictions Upon Shares. The Optionee hereby agrees with the
Company as follows:
A.     The Optionee shall acquire the Shares issuable upon the exercise of the
Stock Option (the "Stock Option Shares") for investment purposes only and not
with a view to resale or other distribution thereof to the public in violation
of the Securities Act of 1933, as amended (the "1933 Act"), and shall not
dispose of any Stock Option Shares in transactions which, in the opinion of
counsel to the Company, violate the 1933 Act, or the rules and regulations
thereunder, or any applicable state securities or "blue sky" laws;
    B.     If any Stock Option Shares shall be registered under the 1933 Act, no
public offering (otherwise than on a national securities exchange, as defined in
the Exchange Act) of any such Stock Option Shares shall be made by the Optionee
(or any other person) under such circumstances that he or she (or such other
person) may be deemed an underwriter, as defined in the 1933 Act; and
C.     The Company shall have the authority to endorse upon the certificate or
certificates representing the Stock Option Shares such legends referring to the
foregoing restrictions.
10.     Change in Control Cash Out. During the sixty (60) day period from and
after a Change in Control (as such term is defined in the Plan), the Optionee
shall have the right, whether or not the Stock Option is fully exercisable and
in lieu of the payment of the exercise price for the Shares being purchased
under this Stock Option, to elect to surrender, by giving notice to the Company,
all or part of this Stock Option to the Company and to receive cash, payable by
the Company, within thirty (30) days of such notice, in an amount equal to the
amount by which the Change in Control Price (as such term is defined in the
Plan) per Share on the date of such election shall exceed the Option Price
multiplied by the number of Shares surrendered under this Stock Option; less
such amount as the Company deems necessary to satisfy its liability to withhold
federal, state or local income or other taxes incurred by reason of the number
of Shares surrendered; provided, however, that if the Change in Control is
within six (6) months of the Date




--------------------------------------------------------------------------------




of Grant to an Optionee who is an officer or director of the Company and subject
to Section 16(b) of the Exchange Act, then no such election shall be made by
such Optionee with respect to this Stock Option prior to six (6) months from the
Date of Grant.
11.     Adjustments to Shares. In the event of any merger, reorganization,
consolidation, recapitalization, stock dividend, stock split, extraordinary
distribution with respect to the Stock or other change in corporate structure
affecting the Stock, the Committee or Board of Directors of the Company may make
such substitution or adjustments in the aggregate number, kind and option price
of shares subject to this Stock Option Award Agreement and/or such other
substitutions or adjustments in the consideration receivable upon exercise as it
may determine to be appropriate in its sole discretion.
12.    Notices. Any written notice required or permitted under this Stock Option
Award Agreement shall be deemed given when delivered personally, as appropriate,
either to the Optionee or to the Executive Compensation Department of the
Company, or when deposited in a United States Post Office as registered mail,
postage prepaid, addressed, as appropriate, either to the Optionee at his or her
address set forth above or such other address as he or she may designate in
writing to the Company, or to the Attention: Executive Compensation, BorgWarner
Inc., at its headquarters office or such other address as the Company may
designate in writing to the Optionee.
13.     Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of this Stock Option Award Agreement shall in no way
be construed to be a waiver of such provision or of any other provision hereof.
14.     Governing Law. All questions concerning the construction, validity and
interpretation of this Stock Option Award Agreement shall be governed by and
construed according to the internal law, and not the law of conflicts, of the
State of Delaware, except that questions concerning the relative rights of the
Company and the Optionee with respect to the Shares, shall be governed by the
corporate law of the State of Delaware.
15.     Provisions of Plan. The Stock Option provided for herein is granted
pursuant to the Plan, and said Stock Option and this Stock Option Award
Agreement are in all respects governed by the Plan and subject to all of the
terms and provisions thereof, whether such terms and provisions are incorporated
in this Stock Option Award Agreement solely by reference or are expressly cited
herein. In the case of any conflict between the Plan and this Stock Option Award
Agreement, the terms of the Plan shall control.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has executed this Stock Option Award Agreement
in duplicate on the day and year first above written.




BORGWARNER INC.




By: ________________________________
Chairman & Chief Executive Officer


I acknowledge receipt of a copy of the Plan (either as an attachment hereto or
that has been previously received by me) and that I have carefully read this
Stock Option Award Agreement and the Plan. I agree to be bound by all of the
provisions set forth in this Stock Option Award Agreement and the Plan.


__________________________________        _______________________________
Date                             Employee's Signature




__________________________________        ________________________________
SS# (U.S. Employees Only)                 Print Name




__________________________________        _________________________________
Home Street Address                     City, State, Zip, Country


















